
	

114 S2013 IS: Los Angeles Homeless Veterans Leasing Act of 2015
U.S. Senate
2015-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 2013
		IN THE SENATE OF THE UNITED STATES
		
			September 9, 2015
			Mrs. Feinstein (for herself and Mrs. Boxer) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To authorize the Secretary of Veterans Affairs to enter into certain leases at the Department of
			 Veterans Affairs West Los Angeles Campus in Los Angeles,
			 California, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Los Angeles Homeless Veterans Leasing Act of 2015.
		2.Authority to enter into certain leases at the Department of Veterans Affairs West Los Angeles
			 Campus
 (a)In generalThe Secretary of Veterans Affairs may carry out leases described in subsection (b) at the Department of Veterans Affairs West Los Angeles Campus in Los Angeles, California.
 (b)Leases describedLeases described in this subsection are the following: (1)An enhanced-use lease of real property under subchapter V of chapter 81 of title 38, United States Code, for purposes of providing supportive housing, as that term is defined in section 8161(3) of such title.
 (2)A lease of real property for a term not to exceed 50 years to a third party to provide services that principally benefit veterans and their families and that are limited to one or more of the following purposes:
 (A)The promotion of health and wellness, including nutrition and spiritual wellness. (B)Education.
 (C)Vocational training, skills building, or other training related to employment. (D)Peer activities, socialization, or physical recreation.
 (E)Assistance with legal issues and Federal benefits. (F)Volunteerism.
 (G)Family support services, including child care. (H)Transportation.
 (I)Services in support of one or more of the purposes specified in subparagraphs (A) through (H).
 (3)A lease of real property for a term not to exceed 10 years to an institution of the State of California that has had a medical affiliation with the Department at the campus specified in subsection (a) for more than 20 years, if—
 (A)the lease is consistent with the master plan described in subsection (e); (B)the provision of services to veterans is the predominant focus of the activities of the institution at the campus during the term of the lease; and
 (C)the institution expressly agrees to provide, during the term of the lease and to an extent and in a manner that the Secretary considers appropriate, services and support that—
 (i)principally benefit veterans and their families, including veterans that are severely disabled, women, aging, or homeless; and
 (ii)may consist of activities relating to the medical, clinical, therapeutic, dietary, rehabilitative, legal, mental, spiritual, physical, recreational, research, and counseling needs of veterans and their families or any of the purposes specified in any of subparagraphs (A) through (I) of paragraph (2).
 (c)Limitation on Land-Sharing AgreementsThe Secretary may not carry out any land-sharing agreement pursuant to section 8153 of title 38, United States Code, at the campus specified in subsection (a) unless such agreement—
 (1)provides additional health care resources to the campus; and (2)benefits veterans and their families other than from the generation of revenue for the Department of Veterans Affairs.
 (d)Prohibition on sale of propertyNotwithstanding section 8164 of title 38, United States Code, the Secretary may not sell or otherwise convey to a third party fee simple title to any real property or improvements to real property made at the campus specified in subsection (a).
 (e)Consistency with master planThe Secretary shall ensure that each lease carried out under this section is consistent with the new master plan under development as of the date of the enactment of this Act that will detail how the campus specified in subsection (a) will be used to benefit all veterans.
			(f)Compliance with certain laws
 (1)Laws relating to leases and land useIf the Inspector General of the Department of Veterans Affairs determines, as part of an audit report or evaluation conducted by the Inspector General, that the Department is not in compliance with all Federal laws relating to leases and land use at the campus specified in subsection (a), or that significant mismanagement has occurred with respect to leases or land use at the campus, the Secretary may not enter into any lease or land-sharing agreement at the campus, or renew any such lease or land-sharing agreement that is not in compliance with such laws, until the Secretary certifies to the Committee on Veterans’ Affairs of the Senate, the Committee on Veterans’ Affairs of the House of Representatives, and each Member of the Senate and the House of Representatives who represents the area in which the campus is located that all recommendations included in the audit report or evaluation have been implemented.
 (2)Compliance of particular leasesNo lease may be entered into or renewed under this section unless the lease complies with chapter 33 of title 41, United States Code, and all Federal laws relating to environmental and historic preservation.
				(g)Notification and reports
 (1)Congressional notificationWith respect to each lease or land-sharing agreement intended to be entered into or renewed at the campus specified in subsection (a), the Secretary shall notify the Committee on Veterans’ Affairs of the Senate, the Committee on Veterans’ Affairs of the House of Representatives, and each Member of the Senate and the House of Representatives who represents the area in which the campus is located of the intent of the Secretary to enter into or renew the lease or land-sharing agreement not later than 45 days before entering into or renewing the lease or land-sharing agreement.
 (2)Annual reportNot later than one year after the date of the enactment of this Act, and not less frequently than annually thereafter, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate, the Committee on Veterans’ Affairs of the House of Representatives, and each Member of the Senate and the House of Representatives who represents the area in which the campus specified in subsection (a) is located an annual report evaluating all leases and land-sharing agreements carried out at the campus.
				(3)Inspector  General report
 (A)In generalNot later than each of two years and five years after the date of the enactment of this Act, and as determined necessary by the Inspector General of the Department of Veterans Affairs thereafter, the Inspector General shall submit to the Committee on Veterans’ Affairs of the Senate, the Committee on Veterans’ Affairs of the House of Representatives, and each Member of the Senate and the House of Representatives who represents the area in which the campus specified in subsection (a) is located a report on all leases carried out at the campus and the management by the Department of the use of land at the campus, including an assessment of the efforts of the Department to implement the master plan described in subsection (e) with respect to the campus.
 (B)Consideration of annual reportIn preparing each report required by subparagraph (A), the Inspector General shall take into account the most recent report submitted to Congress by the Secretary under paragraph (2).
 (h)Rule of constructionNothing in this section shall be construed as a limitation on the authority of the Secretary to enter into other agreements regarding the campus specified in subsection (a) that are authorized by law and not inconsistent with this section.
 (i)Principally benefit veterans and their families definedIn this section the term principally benefit veterans and their families, with respect to services provided by a person under a lease of property, land-sharing agreement, or revocable license agreement—
 (1)means services— (A)provided exclusively to veterans and their families; or
 (B)that are designed for the particular needs of veterans and their families, as opposed to the general public, and any benefit of those services to the general public is ancillary to the intended benefit to veterans and their families; and
 (2)excludes services in which the only benefit to veterans and their families is the generation of revenue for the Department of Veterans Affairs.
				(j)Conforming amendments
 (1)Prohibition on disposal of propertySection 224(a) of the Military Construction and Veterans Affairs and Related Agencies Appropriations Act, 2008 (Public Law 110–161; 121 Stat. 2272) is amended by striking The Secretary of Veterans Affairs and inserting Except as authorized under section 2 of the Los Angeles Homeless Veterans Leasing Act of 2015, the Secretary of Veterans Affairs.
 (2)Enhanced-use leasesSection 8162(c) of title 38, United States Code, is amended by inserting , other than an enhanced-use lease under section 2 of the Los Angeles Homeless Veterans Leasing Act of 2015, before shall be considered.